Title: Enclosure R: Joshua Johnson to Lord Grenville, 27 May 1791
From: Johnson, Joshua
To: Grenville, Lord


RJoshua Johnson to Lord Grenville

My Lord
London 27 May 1791

Having had occasion to present a Memorial to his Grace the Duke of Leeds, your Lordships Predecessor, in the Month of March last, complaining of the treatment which the American Brigantine Rachel, Nicholas Duff, Master had met with at Portsmouth, from Persons acting under the Authority of his Majesty’s Commissioners of the Customs, and soliciting a Compensation in redress for the same: His Grace referred my Memorial to the Right Honorable the Lords of His Majesty’s Treasury, their Lordships were again pleased to refer it to the Commissioners of the Customs, and the Commissioners of the Customs again to two Custom House Officers at Portsmouth. In the course of my frequent Applications at your Lordship’s Office, for an Answer to my Memorial, I had the mortification to learn what sort of a progress it was making, upon which I addressed a Letter to his Grace, to which I humbly beg your Lordship will now please to advert, representing the extreme uncertainty, and irregularity of that mode of proceeding, seeing that the decision of a State Paper, complaining of a gross Outrage, committed upon a Vessel, and Cargo, the property of a Citizen of the United States of America, and bearing its Flag, had been ultimately referred for it’s decision, to two Custom House Officers at Portsmouth, the perpetrators of that very outrage. The report made by these Men, having been adopted by His Majesty’s Commissioners of the Customs, and transmitted under their sanction to the Lords of the Treasury, and their Lordships having also adopted it, and past it to your Lordships Office, from that Office it came to me with a Negative upon the Prayer of my Memorial, and I confess to your Lordship, I was more concerned than surprised to find that report so essentially deviate from a true statement of Facts, for what other event could be expected from Men who found their Interest in misrepresentation. I could not pass over in silence the very extraordinary Conduct of His Majesty’s Commissioners of the Customs upon this occasion, and I do myself the Honor to inclose herewith for your Lordship’s perusal the Copy of my Letter to them, dated the 21 Instant, it is painful to me to be under the necessity of adding, that after having for three Months ineffectually endeavoured to procure redress from his Majesty’s Ministers, and from a subordinate Board, I feel it my indispensible Duty to take the earliest opportunity of transmitting Copies of my Memorials, and of my Correspondence upon this Subject to be laid before the Congress of the United States of America. The Rachel is still at Portsmouth, in the fourth Month of her detention, nor can I consent to suffer an American Vessel which has offended against no Law, to be subject to an arbitrary fine imposed for the benefit, and by the will of two Custom House Officers at Portsmouth, who have already under frivolous Pretences, stript her of a considerable part of her Cargo. I wish much to deprecate the consequences of this line of Political Conduct, and I hope your Lordship will readily see the propriety of preventing it’s repetition. I have the honor to be with great respect Your Lordship’s most obedient humble Servant,

[Joshua Johnson

 